IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


 JP MORGAN CHASE BANK, NA                             No. 80775-7-I

                       Plaintiff,                     DIVISION ONE

                v.                                    PUBLISHED OPINION

 THE UNKNOWN HEIRS AND
 DEVISEES OF JOHN M. PORTER;
 CLYDE W. PORTER; OCCUPANTS
 OF THE PROPERTY,

                       Defendants,

 MADRONA LISA LLC, successor in
 interest,

                       Appellant,

 VERA SEMENYUK, purchaser of
 foreclosed property.


       APPELWICK, J. — The right of redemption of foreclosed real property was

quit claimed by parents, as heirs of a decedent debtor, to Madrona Lisa. Madrona

Lisa as a successor in interest to the debtor attempted to redeem the foreclosed

real property. The trial court denied the right of redemption on the basis that the

deceased debtor’s estate had not been subject to probate administration. Absent

administration of the decedent’s estate, the quit claim deeds executed by the

parents conveyed whatever vested interest they possessed in the redemption

rights. That interest was subject to potential claims of other heirs and of creditors,




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80775-7-I/2


both in their hands and in Madrona Lisa’s. However, the fact that these potential

claims remained did not disqualify Madrona Lisa as a successor in interest. We

reverse and remand to allow Madrona Lisa to redeem the property.

                                     FACTS

        John M. Porter died on April 30, 2017. He was survived by his parents,

Clyde H. Porter and Sally Berg, and his brother, Clyde W. Porter. His parents

indicated he left no will, was unmarried, and had no children. At the time of his

death, he was the owner of property at 11332 1st Place West in Everett,

Washington (the property). The property was encumbered by a deed of trust held

by JP Morgan Chase Bank NA. No administration of his estate was filed.

        On January 31, 2018, JP Morgan filed a complaint in Snohomish County

Superior Court seeking to foreclose on the property. JP Morgan personally served

Porter’s brother and served the unknown heirs, including the parents, by

publication. No defendants appeared to defend the action. The court entered an

in rem default judgment and decree of foreclosure on the property on August 10,

2018.

        The Snohomish County Sheriff held a foreclosure sale on February 15,

2019. Vera Semenyuk purchased the property for $218,531.00. The court entered

an order confirming the sale on April 17, 2019.

        In May 2019, John Porter’s parents conveyed their interest in the property

to Madrona Lisa LLC, via quitclaim deeds. Both deeds were duly recorded.

        On August 21, 2019, Madrona Lisa submitted its intent to redeem the

property as the successor in interest to the unknown heirs of Porter to the


                                            2
No. 80775-7-I/3


Snohomish County Sheriff’s Office. On August 27, 2019, Semenyuk submitted a

letter to the sheriff’s office objecting to Madrona Lisa redeeming the property. She

argued that Madrona Lisa could not redeem the property because Porter’s estate

had not been probated. She nevertheless indicated that, if it was determined that

Madrona Lisa could redeem the property, it would need to pay $283,472.85 in

order to redeem the property.1

       On August 30, 2019, prior to being informed of Semenyuk’s objection or

redemption calculation, Madrona Lisa delivered a cashier’s check for $222,355.29

to the sheriff’s office. Madrona Lisa later tendered the additional $61,117.56

difference between its calculation and Semenyuk’s to the sheriff. Because of the

dispute over Madrona Lisa’s right to redeem, the sheriff’s office declined to take

any action without a court order.

       Madrona Lisa filed a motion to direct the sheriff to issue a certificate of

redemption in Snohomish County Superior Court. The court denied the motion.

Madrona Lisa moved for reconsideration. The court denied the motion.

       Madrona Lisa appeals.

                                    DISCUSSION

       Madrona Lisa argues that it should be permitted to exercise the right of

redemption as a successor in interest to Porter. It argues that the trial court erred

in denying its motion to compel the sheriff to issue a certificate of redemption and

its subsequent motion for reconsideration. Madrona Lisa also argues that its

       1Semenyuk based her calculation on following amounts: (1) $218,531.00
judgment, (2) $58,590.11 interest, (3) $789.10 “administration,” (4) $290.00 filing
fees, and (5) $5,263.64 attorney fees.


                                             3
No. 80775-7-I/4


original calculation for the amount necessary to redeem the property was correct.

Semenyuk requests she be compensated for her attorney fees and other

expenses.

   I. Madrona Lisa was a Successor in Interest

       Chapter 6.23 RCW allows a judgment debtor or their successor in interest

to redeem property sold at a foreclosure sale by paying the purchaser the sale

price plus interest and taxes. RCW 6.23.010(1)(a), .020(2). The judgment debtor

must exercise this right within either one year or eight months after the date of

sale. RCW 6.23.020(1). Here, the redemption period was eight months. Madrona

Lisa timely initiated redemption.

       Madrona Lisa argues that it should be able to redeem the property because

it is a successor in interest of the holders of the rights to redeem, Porter’s parents.

Semenyuk does not dispute that Porter’s parents were his heirs. Rather, she

argues that John Porter’s estate needed to be probated in order for the property to

pass to them, and subsequently to Madrona Lisa.

       Madrona Lisa disagrees. It relies on RCW 11.04.250, which reads,

       When a person dies seized of lands, tenements or hereditaments, or
       any right thereto or entitled to any interest therein in fee or for the life
       of another, his or her title shall vest immediately in his or her heirs or
       devisees, subject to his or her debts, family allowance, expenses of
       administration, and any other charges for which such real estate is
       liable under existing laws. No administration of the estate of such
       decedent, and no decree of distribution or other finding or order of
       any court shall be necessary in any case to vest such title in heirs or
       devisees, but the same shall vest in the heirs or devisees instantly
       upon the death of a decedent: PROVIDED, that no person shall be
       deemed a devisee until the will has been probated. The title and
       right to possession of such lands, tenements, or hereditaments so
       vested in such heirs or devisees, together with rents, issues, and


                                                4
No. 80775-7-I/5


       profits thereof, shall be good and valid against all persons claiming
       adversely to the claims of such heirs, or devisees, excepting only the
       personal representative when appointed, and persons lawfully
       claiming under such personal representative; and any one or more
       of such devisees, or their grantees, jointly or severally, may sue for
       and recover their respective shares or interests in any such lands,
       tenements, or hereditaments and the rents, issues, and profits
       thereof, whether letters testamentary or of administration are granted
       or not, from any person except the personal representative and those
       lawfully claiming under such personal representative.


(Emphasis added.)        Madrona Lisa argues that this statute clearly and

unambiguously states that title to real property passes immediately to the

decedent’s heirs upon death, in this case, Porter’s parents. Porter’s parents

transferred their immediately-vested right to redemption to it via quitclaim deeds.

       This court interprets the meaning of statutes de novo. Wrigley v. State, 195

Wn.2d 65, 71, 455 P.3d 1138 (2020). The ultimate objective is to ascertain and

carry out the legislature’s intent. Id. Where a statute’s meaning is plain on its face,

courts must give effect to the plain meaning as an expression of legislative intent.

State ex rel. Citizens Against Tolls (CAT) v. Murphy, 151 Wn.2d 226, 242, 88 P.3d

375 (2004). Plain meaning is determined from the language, the statute’s context,

related provisions, and the statutory scheme as a whole. Wrigley, 195 Wn.2d at

71. The court must construe the statute as a whole, giving effect to all of the

language used and interpreting provisions in relation to one another. Id. Where

the meaning of a statute is ambiguous, courts may resort to statutory construction,

legislative history, and relevant case law to discern the drafter’s intent. State v.

Ervin, 169 Wn.2d 815, 820, 239 P.3d 354 (2010)




                                              5
No. 80775-7-I/6


       While “title” is usually conceived as fee interest, the text of the statute makes

clear that the title it confers is something less. See RCW 11.04.250. It indicates

that title vests immediately “subject to [the decedent’s] debts, family allowance,

expenses of administration, and any other charges for which such real estate is

liable under existing laws.” Id. Several important property rights remain with the

estate until these other statutory preferences are satisfied. See 11 Thompson on

Real Property, Third Thomas Edition § 91.02 (David A. Thomas ed. 2015); In re

Poli’s Estate, 27 Wn.2d 670, 676, 179 P.2d 704 (1947) (“The rights of heirs under

the statute with reference to vesting of title are subject to other statutory

preferences.”); Wendler v. Woodward, 93 Wash. 684, 685-86, 161 P. 1043 (1916)

(“While it is true that the heirs take title immediately, the administrator has the right

of possession and the concomitant right to recover possession for the estate.”); In

re Peterson’s Estate, 12 Wn.2d 686, 734, 123 P.2d 733 (1942) (heirs do not have

the right to treat the property as their own until the estate has been closed).

       The personal representative may exercise the right of redemption on real

property in the estate, and “any person interested” may apply to the court to order

the personal representative to do so. RCW 11.56.220. Likewise, RCW 11.56.050

provides that the personal representative retains the right to sell real property in

the estate if a court determines it to be necessary.

       The “principal reason” for requiring official administration of the estate is the

orderly disposition of creditor’s claims to the estate. Murphy v. Murphy, 42 Wash.

142, 148, 84 P. 646 (1906). Administration may also be necessary to determine




                                               6
No. 80775-7-I/7


the proper heirs to the estate.2 In re Mundt Estates, 169 Wash. 593, 597-98, 14

P.2d 59 (1932). Administration of the estate serves to resolve any competing

claims, which the heirs take their title subject to, that prevent them from acquiring

full legal title. See Murphy, 42 Wash. at 148. The personal representative may

then convey the real property to the heirs at the conclusion of administration. See

RCW 11.68.090.

       Administration of the estate is not necessary to effect a transfer of title of

real property from decedents to their heirs in all cases. In Murphy, our Supreme

Court held that administration was unnecessary to transfer title of real property in

King County to a decedent’s heirs where probate of the decedent’s will had already

occurred in Iowa. Murphy, 42 Wash. at 150. The court observed that courts should

“sanction the disposition of property of a decedent without the appointment of an

administrator where it is certain that no debts are owing.” Id. at 148. The Murphy

court found that no debts were owing because the estate had been fully settled via

probate in Iowa. Id. at 147-48. It also observed that any potential claims against

the estate had “been long since barred.” Id. at 149. The court concluded that

administration under the circumstances would be a “‘useless ceremony’” because

a decree of the court was not necessary to protect the heirs’ title. Id.

       Here, the need for administration was minimal. Porter died on April 30,

2017. The record does not indicate that any creditor claims had been made by

April 30, 2019, 24 months later. All potential creditor’s claims that had not been

       2Probate is also necessary to give effect to the decedent’s will. In re Hyde’s
Estate, 190 Wash. 88, 92, 66 P.2d. 856 (1937) (a will has no effect unless
probated). Because Porter died intestate, that purpose is inapplicable here.


                                             7
No. 80775-7-I/8


made against the estate were time-barred under RCW 11.40.051(1)(c). This

occurred before Madrona Lisa submitted its intent to redeem the property on

August 21, 2019.     Administration of the estate was not necessary to resolve

creditor’s claims against the estate assets.

       The only known asset was title to the property.3 The key question was who

was entitled to receive that conveyance. A spouse or children would have superior

claim to the property, but none have been identified and the parents declared none

existed. RCW 11.04.015. Only three potential heirs were identified, Porter’s

mother, father, and brother. The parents have priority over the decedent’s brother

under RCW 11.04.015. On the record before us, administration of the estate was

not necessary to determine that the parents were the presumptive heirs in whom

title vested under RCW 11.04.250. See Mundt Estates, 169 Wash. at 597-98.

       Absent administration, the parents do not have a deed from the personal

representative of the estate confirming their title. And, the title vested in them

remains subject to belated claims by an unknown spouse or child. RCW 11.04.250.

But, this does not mean the parents could not be successors in interest to the right

of redemption under RCW 6.23.010. It does not mean that the parents could not

convey by deed whatever right of redemption they may have had.




       3Title remains with the judgment debtor during the redemption period.
Performance Constr., LLC v. Glenn, 195 Wn. App. 406, 416, 380 P.3d 618 (2016).
What passes to the purchaser at a foreclosure sale is an inchoate interest which
may or may not ripen into title. Id.


                                               8
No. 80775-7-I/9


       Madrona Lisa submitted declarations from Porter’s father, Clyde, and his

mother, Sally, attesting to the fact that Porter left no will, was never married, and

had no children. Semenyuk did not challenge the validity of the declarations or

provide any evidence contradicting them factually.4 This was prima facie evidence

that Porter’s parents were his heirs under RCW 11.04.250 and were successors

in interest to Porter’s right of redemption. The quit claim deeds they executed in

favor of Madrona Lisa were evidence that Madrona Lisa was a successor in

interest to the parents. The fact that Madrona Lisa’s interest was still subject to

potential claims by unknown heirs under RCW 11.04.250 did not disqualify them

as a successor in interest under RCW 6.23.010.

       The trial court erred in denying Madrona Lisa’s motion to direct the sheriff

to issue a certificate of redemption for the property.

   II. Amount Required to Redeem

       The parties disagree about the amount Madrona Lisa must pay to redeem

the property. The trial court did not reach the issue.

       A redemptioner is required to do no more than the statute requires to effect

a redemption. State ex rel. Bryant v. Starwich, 131 Wash. 101, 108, 229 P. 12

(1924). To effect redemption, RCW 6.23.020 requires the redemptioner to pay (1)

the amount of the purchaser’s bid, plus interest at the rate provided in the

judgment, (2) any assessments or taxes paid on the property by the purchaser


       4  In its response to Madrona Lisa’s motion to direct the sheriff to issue a
certificate of redemption, Semenyuk notes that “no information is provided or
inquiry made to find out whether there are any other parties that may have an
interest in the subject property.”


                                             9
No. 80775-7-I/10


after the purchase, plus interest, and (3) any sum paid by the purchaser on any

prior lien or obligation secured by an interest in the property.

       The parties disagree over the interest rate Madrona Lisa must pay on

Semenyuk’s bid. Madrona Lisa argues that the proper rate, derived from the

judgment, is 3.25 percent. Semenyuk argues Madrona Lisa should have to pay

either 8 percent under the successive redemption statute, RCW 6.23.040, or 9

percent for consumer debts under RCW 4.56.110. RCW 6.23.040 is applicable

where a second redemptioner redeems the property from a redemptioner who first

redeemed from the purchaser. RCW 6.23.040(1). RCW 4.56.110 applies only to

consumer debt.      Neither statute is applicable.     RCW 6.23.020 is clear: the

redemptioner must pay the interest rate provided in the judgment.         Here the

judgment on which the foreclosure was premised provided a rate of 3.25 percent.

That is rate of interest Madrona Lisa must pay.

       Semenyuk also argues that she is entitled to her attorney fees, other

administration costs, and filing fees associated with the purchase of the property.

She claims that these fees are an “assessment” under RCW 6.23.020(2) because

they could be filed as liens against the property. Semenyuk does not contend that

liens for such fees have been filed against the property.          And, we are not

persuaded that these fees could be the proper basis for a lien. In W.T. Watts, Inc.

v. Sherrer, our Supreme Court held that a mechanic’s lien for repairs on a

foreclosed property contracted for by the purchaser during the redemption period

was unenforceable against a redemptioner. 89 Wn.2d 245, 250-51, 571 P.2d 203

(1977). The court observed that the cost of such repairs is not included in the


                                             10
No. 80775-7-I/11


statutory redemption price. Id. at 251. To allow the purchaser to subject the

redemptioner’s interest to a lien for such costs would “permit [the purchaser] to

accomplish indirectly that which the statute will not allow him to do directly.” Id.

Similarly, here the statute does not include attorney fees as part of the redemption

price. Semenyuk cannot indirectly recover these fees by subjecting Madrona

Lisa’s interest to a lien. To the extent Semenyuk’s attorney fees can become a

lien, it may apply only against Semenyuk’s own inchoate interest, not Madrona

Lisa’s.

          Last Semenyuk claims she is entitled to a quantum meruit claim or

constructive trust. Presumably, this is for amounts she spent on the property since

purchasing it at the foreclosure sale. But, our Supreme Court has previously held

that improvements made to the property by the purchaser prior to redemption are

not to be included in the redemption price. Starwich, 131 Wash. at 107-08. To

allow a purchaser to do so would give them the power to make redemption “so

burdensome as to amount to a denial of the right.” Id. at 107. The Starwich court

observed that a purchaser may have an equitable claim to recover their value. Id.

at 108.     But, such a claim would be outside of the redemption context.        Id.

Semenyuk cites no authority to the contrary.

          We reverse the trial court’s denial of Madrona Lisa’s motion to compel the

sheriff to issue a certificate of redemption. We remand to the trial court for

issuance of the necessary orders. We hold that Madrona Lisa’s original tender

was correct. On remand the trial court shall determine to what extent, if any, that




                                             11
No. 80775-7-I/12


Semenyuk has incurred other statutory costs during litigation, and adjust the

amount Madrona Lisa must pay accordingly.




WE CONCUR:




                                        12